
	

113 HR 3474 PCS: Hire More Heroes Act of 2014
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 332113th CONGRESS2d Session
		H. R. 3474
		IN THE SENATE OF THE UNITED STATES
		March 12, 2014ReceivedMarch 13, 2014Read the first timeMarch 24, 2014Read the second time and placed on the calendarAN ACT
		To amend the Internal Revenue Code of 1986 to allow employers to exempt employees with health
			 coverage under TRICARE or the Veterans Administration from being taken
			 into account for purposes of the employer mandate under the Patient
			 Protection and Affordable Care Act.
	
	
		1.Short titleThis Act may be cited as the Hire More Heroes Act of 2014.
		2.Employees with health coverage under TRICARE or the Veterans Administration may be exempted from
			 employer mandate under Patient Protection and Affordable Care Act
			(a)In generalSection 4980H(c)(2) of the Internal Revenue Code is amended by adding at the end the following:
				
					(F)Exemption for health coverage under TRICARE or the Veterans AdministrationSolely for purposes of determining whether an employer is an applicable large employer under this
			 paragraph for any month, an employer may elect not to take into account
			 for a month as an employee any individual who, for such month, has medical
			 coverage under—
						(i)chapter 55 of title 10, United States Code, including coverage under the TRICARE program, or
						(ii)under a health care program under chapter 17 or 18 of title 38, United States Code, as determined
			 by the Secretary of Veterans Affairs, in coordination with the Secretary
			 of Health and Human Services and the Secretary..
			(b)Effective dateThe amendment made by subsection (a) shall apply to months beginning after December 31, 2013.
			Passed the House of Representatives March 11, 2014.Karen L. Haas,Clerk
	March 24, 2014Read the second time and placed on the calendar
